DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-110, 116, 117, 124, 125, 127-132 have been canceled. Claims 111-116, 118-123, 126, 133, 134 are pending under consideration. 
Applicant's arguments filed 6-21-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Information Disclosure Statement
The copy of Riet provided by the Examiner on 6-20-19 contains all Figures. 
Claim interpretation
111:

    PNG
    media_image1.png
    196
    991
    media_image1.png
    Greyscale
(a) HER2 scFV is the 1st antigen binding domain, CD28 TM is the transmembrane domain, CD3 is the CD3 signaling domain, but it does not have CD28 signaling domain (because it just has CD28 transmembrane domain). (b) VEGFR2 EC is the 2nd antigen binding domain, CD28 TM is the transmembrane domain, CD28 IC is the “2nd intracellular signaling domain [comprising] a co-stimulatory CD28 polypeptide sequence, but not a CD3 signaling domain”. 
Claim Rejections - 35 USC § 103
Claims 111-114, 118-122, 126, 133, 134 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riet (Dissertation Universitat zu Koln, 2010) in view of Holash (PNAS, Aug. 20, 2002, Vol. 99, No. 17, pg 11393-11398), Bostrom (Science, 2009, Vol. 323, pg 1610-1614), and Ahmed (20130280220). 
Riet described T-cells with a 1st chimeric protein comprising an Lκ signal peptide, C6-B1D2scFv (which targets tumor antigen HER2 (i.e. ERBB2, see pg 10 of Riet)) and CD3ζ TM, and a 2nd chimeric protein comprising an Lκ signal peptide, BW431/26scFv (which targets tumor antigen CEA), and CD28 (pg 164). 

    PNG
    media_image2.png
    346
    629
    media_image2.png
    Greyscale

111: (a) The 1st chimeric protein is on top: C6-B1D2scFV (which targets HER2) is the 1st antigen binding domain, CD3ζ TM is the transmembrane domain, and CD3ζ IC is the signaling domain. The 1st chimeric protein does not have CD28 signaling domain which is equivalent to “wherein said 1st polypeptide does not comprise a co-stimulatory domain”. (b) The 2nd chimeric protein is on bottom: BW431/26scFV (which targets tumor antigen CEA) is the “receptor that binds a second antigen”, CD28 TM/IC is the transmembrane domain, CD28 is the “2nd intracellular signaling domain that comprises a co-stimulatory domain, wherein the co-stimulatory domain comprises a co-stimulatory CD28 polypeptide sequence, but not a CD3ζ signaling domain”. 
118: (a) The 1st chimeric protein is on bottom: BW431/26scFV (which targets CEA) is the “1st extracellular antigen binding domain that binds a 1st antigen expressed on a tumor cell”, CD28 TM is the transmembrane domain, CD28 is the “1st intracellular signaling domain that comprises a co-stimulatory CD28 domain, wherein the co-stimulatory domain comprises a co-stimulatory CD28 polypeptide sequence, but not a CD3ζ signaling domain”. (b) The 2nd chimeric protein is on the top: C6-B1D2scFV (which targets HER2) is the “receptor that binds a 2nd antigen”, CD3ζ TM is the transmembrane domain, and CD3ζ IC is the signaling domain. This chimeric protein does not have CD28 signaling domain which is equivalent to “wherein said 2nd polypeptide does not comprise a co-stimulatory domain”. 
Riet did not teach one of the chimeric proteins bound a growth factor as encompassed by claims 111 and 118. 
However, Holash described a T-cell comprising a chimeric protein encoding VEGF receptor 2 Fc fragments that bound and “trapped” VEGF (a receptor that binds a growth factor as encompassed by claims 111, 118) and suppressed tumor growth and vascularization in vivo (pg 11394, Fig. 1, VEGF-TrapR1R2; pg 11395, col 1, "superior pharmacokinetic properties of VEGF-TrapR1R2"). VEGF is “associated with a tumor environment” as required in claims 111, 118 because VEGF expression occurs in tumors for vascularization. 
In addition, Bostrom made a bispecific antibody that targeted HER2 and VEGF (“Variants of the antibody Herceptin that interacts with HER2 and VEGF at the antigen binding site”), and Ahmed taught “Functional testing of the HER2/VEGFA bispecific TanCAR T-cells” (pg 14, top of col. 2). 
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to make a T-cell comprising a chimeric protein that targets HER2 and a 2nd protein as described by Riet on pg 164 wherein the 2nd protein comprised VEGFR1R2 Fc and targeted VEGF described by Holash. Those of ordinary skill would have recognized the desire to make a bispecific antibody that targets HER2 and VEGF as described by Bostrom and Ahmed and would have simply recognized the advantage of targeting two proteins of interest as described by Riet. Therefore, those of ordinary skill in the art at the time of filing would have been motivated to replace the BW431/26scFv of Riet with the VEGF2R1R2 Fc of Holash to achieve a modified T lymphocyte targeting tumors expressing HER2 while at the same time suppressing tumor growth and vascularization via VEGFR binding VEGF as described by Holash. 
Those of ordinary skill would have had a reasonable expectation of successfully replacing the BW431/26scFv of Riet with the VEGF2R1R2 Fc of Holash because Riet showed dozens of manipulations of bi-specific CARs and because Bostrom and Ahmed taught a bispecific antibody/CAR against HER2 and VEGF. This is all that is required to arrive at the product of claims 111 or 118. 
Claims 112 and 120 have been included because the B1D2scFV of Riet targets HER2, a tumor antigen expressed on “a solid tumor” as claimed.
Claims 113 and 121 have been included because the B1D2scFV of Riet targets HER2, a “tumor-associated” or “tumor-specific” as claimed.
Claims 114 and 122 have been included because they list HER2 as the tumor antigen. 
Claims 119 and 126 have been included because the B1D2scFV of Riet is a “scFV antibody fragment” as claimed. 
Claims 133-134 have been included because the metes and bounds of a “T-cell survival motif” “derived” from an IL7R, IL12R, IL15R, IL21R, or TGFβ intracellular domain are unclear (see 112/2nd) and because the CD28 and its intracellular (IC) domain described by Riet is equivalent to a “T-cell survival motif” “derived” from an IL7R, IL12R, IL15R, IL21R, or TGFβ intracellular domain because it is also an intracellular domain that allows T-cell survival. 
Response to arguments
Applicants’ recitation of case law on pg 6-7 of the response filed 12-13-21 is noted but not persuasive because the fact patterns in the cases cited are not the same as those in the instant application. 
Applicants’ summary of the invention on pg 7-8 is noted but is not persuasive because it does not distinguish the claimed invention from the combined teachings. In particular, applicants discussion of the first antigen being anchored while the 2nd antigen is soluble is not persuasive because no such distinction is made in any claim. 
Applicants’ summary of Riet on pg 9 is noted but is not persuasive because it does not distinguish the claimed invention from the combined teachings. The examiner has already acknowledged Riet alone did not teach targeting a tumor antigen and VEGF as required in claim 111 and 118. 
Applicants argue those of skill would not be motivated to replace one of the proteins that binds a tumor antigen with a protein that binds VEGF because there would be no reasonable expectation of success because the T-cells would no longer bind two antigens that are expressed on tumor cells (pg 10). Applicants’ argument is not persuasive. First, applicants’ logic in the statement “there would be no reasonable expectation of success because the T-cells would no longer bind two antigens that are expressed on tumor cells” is flawed. Reasonable expectation of success relates to the ability to arrive at the claimed invention; it does not relate to achieving the same goal as Riet. Second, those of ordinary skill would have recognized the desire to make a bispecific antibody that targets HER2 and VEGF as described by Bostrom and Ahmed and would have simply recognized the advantage of targeting two proteins of interest as described by Riet. Therefore, those of ordinary skill in the art at the time of filing would have been motivated to replace the BW431/26scFv of Riet with the VEGF2R1R2 Fc of Holash to achieve a modified T lymphocyte targeting tumors expressing HER2 while at the same time suppressing tumor growth and vascularization via VEGFR binding VEGF as described by Holash. Those of ordinary skill would have had a reasonable expectation of successfully replacing the BW431/26scFv of Riet with the VEGF2R1R2 Fc of Holash because Riet showed dozens of manipulations of bi-specific CARs and because Bostrom and Ahmed taught a bispecific antibody/CAR against HER2 and VEGF. This is all that is required to arrive at the product of claims 111 or 118. 
Applicants argue modifying the CAR of Riet would render it unsatisfactory for its intended purpose, i.e. binding two antigens on a tumor cell (pg 10). Applicants’ argument is not persuasive. Changing the bispecific CAR that targets HER2 and CEA of Riet to target HER2 and VEGF would still target HER2 and bind to tumors expressing HER2 with the advantage of suppressing tumor growth and vascularization via VEGFR binding VEGF as described by Holash. The combination of Riet and Holash does not have to be for the intended purpose of Riet (although in this case it is). Moreover, Bostrom and Ahmed provide evidence of the basic desire to target HER2 and VEGF in one bispecific antibody. Finally, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, there is teaching and motivation to change the bispecific antibody of Riet to take advantage of suppressing tumor growth and vascularization via VEGFR2R1R2 Fc described by Holash. 
Applicants argue the purpose of Holash is to bind VEGF and block it from binding its receptor; therefore, applicants appear to conclude Holash is non-analogous art because it is not for a gene modified cellular immunotherapy (pg 10-11). Applicants’ argument is not persuasive. Holash used the VEGFR2R1R2 Fc to bind VEGF and inhibit tumor growth and vascularization. Those of ordinary skill in the art at the time of filing would have been motivated to replace the BW431/26scFv of Riet with the VEGF2R1R2 Fc of Holash to achieve a modified T lymphocyte targeting tumors expressing HER2 while at the same time suppressing tumor growth and vascularization via VEGFR binding VEGF as described by Holash. If applicants are attempting to argue Riet and Holash are non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Riet and Holash both relate to creating chimeric binding proteins via genetic engineering to decrease tumor growth. 
Applicants’ discussion of Bostrom and Ahmed is noted (pg 11-13) but is not persuasive. Bostrom and Ahmed are merely used in the rejection to support the examiner’s position that those of skill in the art at the time of filing knew how and desired to make a bispecific antibody against HER2 and VEGF. Bostrom made a bispecific antibody that targeted HER2 and VEGF (“Variants of the antibody Herceptin that interacts with HER2 and VEGF at the antigen binding site”), and Ahmed taught “Functional testing of the HER2/VEGFA bispecific TanCAR T-cells” (pg 14, top of col. 2). 

Claim Rejections - 35 USC § 112
Enablement
Claims 111-115, 118-123, 126, 133, 134 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabled for an isolated human T-cell comprising a first polypeptide comprising two chimeric proteins each of which comprises an extracellular antigen binding domain and an extracellular signaling domain, does not enable any T-cell in vivo or any “antigen associated with a tumor environment and is a growth factor, cytokine, or interleukin” as broadly encompassed by claims 111, 118 other than VEGF. 
The rejection regarding a T-cell with the dual targeting system claimed and a “T-cell survival motif” as required in claims 133-134 has been withdrawn because the phrase T-cell survival motif” has been deleted. 
The claims, their scope, the art at the time of filing, the teachings in the specification, and the examples are last-discussed in context of enablement in the office action sent 6-1-21. 
The specification does not enable using any T-cell having the structure/function claimed in vivo or having any 2nd antigen “associated with a tumor environment and is a growth factor, cytokine, or interleukin” as newly required in claims 111, 118 other than VEGF. 
The 2nd antigen in claims 111, 118 as newly amended are again limited to VEGF. 
The sole disclosed purpose of the T-cell claimed is for therapy (pg 9, para 28). The specification suggests treating cancer (Examples 1-4 on pg 43-45); however, the specification does not provide any reasonable indication that any human T-cells having the structure claimed will treat any disease in vivo. Example 5 (pg 49) discusses T-cells with dual antigen specificity but does not provide any reasonable indication that they will treat any disease in vivo. Example 5 points to the CARs in Fig. 4 which does not exist. Assuming Example 5 meant to point to Fig. 1 or 2, those CARs are limited to HER2scFv and VEGFR2 which bind HER2 and VEGF; however, the specification does not provide any reasonable indication that human T-cells that bind HER2 and VEGF will treat any disease in vivo. 
Given the lack of guidance in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to use the T-cell of claim 111 or 118 in vivo.


Written Description
Claims 111-115, 118-123, 126, 133, 134 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejection regarding a T-cell with the dual targeting system claimed and a “T-cell survival motif” as required in claims 133-134 has been withdrawn because the phrase T-cell survival motif” has been deleted. 
The claims, their scope, the art at the time of filing, the teachings in the specification, and the examples are last-discussed in context of enablement in the office action sent 6-1-21. 
Claims 111 and 118 encompass T-cells in vivo or in vitro. 
The 2nd antigen in claims 111, 118 is limited to VEGF. 
The sole disclosed purpose of the T-cell claimed is for therapy (pg 9, para 28). The specification suggests treating cancer (Examples 1-4 on pg 43-45); however, the specification does not provide any reasonable indication that any human T-cells having the structure claimed will treat any disease in vivo. Example 5 (pg 49) discusses T-cells with dual antigen specificity but does not provide any reasonable indication that they will treat any disease in vivo. Example 5 points to the CARs in Fig. 4 which does not exist. Assuming Example 5 meant to point to Fig. 1 or 2, those CARs are limited to HER2scFv and VEGFR2 which bind HER2 and VEGF; however, the specification does not provide any reasonable indication that human T-cells that bind HER2 and VEGF will treat any disease in vivo. Accordingly, in vivo embodiments lack written description. 

Indefiniteness
The rejection regarding the metes and bounds of an antigen “associated with a tumor environment and is a growth factor, cytokine, or interleukin” in claims 111 and 118 has been withdrawn because the phrase has been deleted. 
The rejection regarding the metes and bounds of a “T-cell survival motif” in claims 131 and 132 has been withdrawn because the claims have been canceled. 
The rejection regarding the metes and bounds of a “T-cell survival motif” “derived from” an IL7R, IL12R, IL15R, IL21R or TGFβ intracellular domain in claims 133 and 134 has been withdrawn because the phrase has been deleted. 

Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632